DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-239998, filed on 12/21/2018.

Information Disclosure Statement
The information disclosure statements submitted on 11/21/2019 and 11/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Regarding claim 1
All instances of the word “if” should be changed to –in a case that-- (or some other appropriate equivalent therein) so as to provide completeness in the case that a given logical "if" circumstance is not accompanied by a logical "else" circumstance within the context of the given claim limitation.
Claims 2-11 are objected to similarly.
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. (JP 2014101004A; cited from IDS) (hereinafter Nagae) in view of Furumoto et al. (JP2014061799A; cited from IDS) (hereinafter Furumoto).
Regarding claim 1, Nagae discloses:
A movable body comprising: 
a monitoring device configured to monitor a surrounding environment of the movable body through a window member that is light-transmissive and defines the inside and the outside of the movable body; [See Nagae, ¶ 0013-0017 discloses an image sensor 11 (monitoring device) for acquiring an image of a landscape outside the vehicle seen through glass.  The image captured by the imaging system 1 is used, for example, in another system that performs driving support such as obstacle detection, white line detection, and lane keeping support.
a heating device configured to heat a portion of the window member within a monitoring area of the monitoring device; [See Nagae, ¶ 0013, 0024-0032 discloses a heating device 14 which heats a glass area of the windshield corresponding to where the image sensor 11 is capturing images of the exterior landscape/scene.]
an air conditioning device configured to perform air conditioning in the movable body; and [See Nagae, ¶ 0037 discloses a fog removing device embodied as an on-vehicle air conditioner, which prevents/removes fogging of the glass by executing a dehumidifying function.]
a control device configured to perform drive control on the heating device and the air conditioning device, [See Nagae, ¶ 0030-0031, 0034 discloses heating control unit 100 and antifogging control unit 200 which activate heating device 14 and fog removing device 22 (air conditioning) respectively.]
Nagae does not appear to explicitly disclose:
wherein operation modes of the air conditioning device include: 
an internal air circulation mode in which the air conditioning is performed by circulating the air in the movable body; and 
an external air introduction mode in which the air conditioning is performed by taking the air outside the movable body into the movable body, and
if the heating device is to be driven when the operation mode of the air conditioning device is the internal air circulation mode, the control device changes the operation mode to the external air introduction mode.
However, Furumoto discloses:
wherein operation modes of the air conditioning device include: 
an internal air circulation mode in which the air conditioning is performed by circulating the air in the movable body; and [See Furumoto, ¶ 0025-0027 discloses an inside/outside air switching device, which selects either inside air (RCL) or outside air (FRS).  Particularly, the inside / outside air switching device 22 switches between an outside air mode for introducing outside air from outside the room and an inside air mode for circulating inside air. The inside / outside air switching device 22 reduces the humidity in the room when the outside air mode is selected. The inside / outside air switching device 22 is one of the humidity reducing devices that reduces the humidity in the room even when the electric compressor is stopped. The inside / outside air switching device 22 indirectly suppresses the fogging of the window glass 9 by reducing the humidity in the room. The inside / outside air switching device 22 is one of the fog suppression devices.]
an external air introduction mode in which the air conditioning is performed by taking the air outside the movable body into the movable body, and [See Furumoto, ¶ 0025-0027 discloses an inside/outside air switching device, which selects either inside air (RCL) or outside air (FRS).  Particularly, the inside / outside air switching device 22 switches between an outside air mode for introducing outside air from outside the room and an inside air mode for circulating inside air. The inside / outside air switching device 22 reduces the humidity in the room when the outside air mode is selected. The inside / outside air switching device 22 is one of the humidity reducing devices that reduces the humidity in the room even when the electric compressor is stopped. The inside / outside air switching device 22 indirectly suppresses the fogging of the window glass 9 by reducing the humidity in the room. The inside / outside air switching device 22 is one of the fog suppression devices.]
if the heating device is to be driven when the operation mode of the air conditioning device is the internal air circulation mode, the control device changes the operation mode to the external air introduction mode. [See Furumoto, ¶ 0025 discloses the inside / outside air switching device 22 selects the air to be introduced into the HVAC 21. The inside / outside air switching device 22 can select either inside air (RCL) or outside air (FRS). The inside / outside air switching device 22 may adjust the ratio between the inside air and the outside air continuously or stepwise. The inside / outside air switching device 22 can be provided by the inside air passage, the outside air passage, and the switching damper mechanism.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Nagae to add the teachings of Furumoto in order to selectively and reactively switch between an inside air mode and an outside air mode to maintain a determined temperature or humidity level inside of a vehicle.

Regarding claim 2, Nagae in view of Furumoto discloses all the limitations of claim 1.
Nagae discloses:
wherein the monitoring device includes: 
a detector configured to detect the surrounding environment; and [See Nagae, ¶ 0013 discloses an outside air temperature sensor and an image sensor 11.]
a base member that faces an inner wall of the window member, [See Nagae, Fig. 2 illustrates a bracket portion (53), which faces an interior side of the vehicle windshield.] and is disposed such that a detection surface of the detector is located within a space between the base member and the window member, and the space is in communication with a space in the movable body. [See Nagae, Fig. 2 illustrates a glass fog sensor (21) and an image sensor 11 being between the windshield and the bracket (53).]

Regarding claim 3, Nagae in view of Furumoto discloses all the limitations of claim 1.
Nagae discloses
wherein the control device evaluates the degree of fog on the portion of the window member, and drives the heating device based on the result of evaluation. [See Nagae, ¶ 0035-0037 discloses detecting the temperature of the inner surface of the windshield, and the humidity near the windshield.  The glass fog sensor outputs the detected glass temperature and the humidity level near the glass to the control device, wherein appropriate output for mitigating fog is effectuated.]

Regarding claim 5, Nagae in view of Furumoto discloses all the limitations of claim 3.
Nagae discloses:
wherein the control device performs the evaluation based on the temperature outside the movable body. [See Nagae, ¶ 0026, 0029-0031 discloses determining an outside air temperature with respect to a predetermined temperature, and a glass heating control unit outputting a control signal to the glass heating device correspondingly.]

Regarding claim 6, Nagae in view of Furumoto discloses all the limitations of claim 3.
Nagae discloses:
wherein the control device performs the evaluation based on the humidity in the movable body. [See Nagae, ¶ 0035-0039 discloses determining/detecting the temperature of the inner surface of the windshield and the humidity near the windshield.  Particularly, a fog removing device 22 is described as an on-vehicle air conditioner which prevents or removes the fogging of glass by executing a dehumidifying function to reduce the humidity near the glass.]

Regarding claim 7, Nagae in view of Furumoto discloses all the limitations of claim 1.
Furumoto discloses
wherein, if a predetermined condition is satisfied after the operation mode has been changed from the internal air circulation mode to the external air introduction mode, the control device returns the operation mode to the internal air circulation mode. [See Furumoto, ¶ 0025 discloses the inside / outside air switching device 22 selects the air to be introduced into the HVAC 21. The inside / outside air switching device 22 can select either inside air (RCL) or outside air (FRS). The inside / outside air switching device 22 may adjust the ratio between the inside air and the outside air continuously or stepwise. The inside / outside air switching device 22 can be provided by the inside air passage, the outside air passage, and the switching damper mechanism; See Furumoto, ¶ 0051-0052 discloses detection of temperature and humidity, and effectuating mode switching as a result.  Hence, once the metrics for mode switching dictate returning to inside air, the system would do so, and vice versa.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 8, Nagae in view of Furumoto discloses all the limitations of claim 7.
Furumoto discloses:
wherein, when returning the operation mode to the internal air circulation mode, the control device keeps the heating device in a driving state. [See Furumoto, ¶ 0025 discloses the inside / outside air switching device 22 selects the air to be introduced into the HVAC 21. The inside / outside air switching device 22 can select either inside air (RCL) or outside air (FRS). The inside / outside air switching device 22 may adjust the ratio between the inside air and the outside air continuously or stepwise. The inside / outside air switching device 22 can be provided by the inside air passage, the outside air passage, and the switching damper mechanism.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 9, Nagae in view of Furumoto discloses all the limitations of claim 1.
Furumoto discloses:
wherein a defroster duct is provided in the movable body as a part of the air conditioning device, and when changing the operation mode to the external air introduction mode, the control device sends out air from the defroster duct. [See Furumoto, ¶ 0039 discloses a defroster blowout.  In the defroster blowout mode, air flowing in the HVAC 21 is blown out mainly from the defroster blowout port toward the window glass 9. The defroster blowout mode is also referred to as the DEF mode. In the face blowout mode, air flowing in the HVAC 21 is blown out mainly from the face outlet toward the upper body of the occupant. In the foot blowing mode, air flowing in the HVAC 21 is blown mainly from the foot outlet toward the foot of the occupant. The blowout mode switching device 31 can provide a foot / defroster combination mode in which air is blown from both the defroster blowout and the foot blowout.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 10, Nagae in view of Furumoto discloses all the limitations of claim 1.
Nagae discloses:
wherein the monitoring device is a camera for monitoring an environment in front of the movable body, and the window member is a windshield. [See Nagae, ¶ 0013 discloses an image sensor (11); See Nagae, ¶ 0017, 0024 discloses an image sensor acquiring an image of a landscape outside the vehicle as seen through glass – particularly, a vehicle windshield.]

Regarding claim 11, Nagae in view of Furumoto discloses all the limitations of claim 1.
Nagae discloses:
wherein the movable body is an electric vehicle. [See Nagae, ¶ 0061 discloses embodiments of the glass fog prevention system to be used in vehicles with engines, and also electric vehicles not equipped with an engine.]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae in view of Furumoto in view of Yasuo (JP 2004112329 A) (hereinafter Yasuo).
Regarding claim 4, Nagae in view of Furumoto discloses all the limitations of claim 3.
Nagae in view of Furumoto does not appear to explicitly disclose:
wherein the control device performs the evaluation based on the result of monitoring received from the monitoring device.
However, Yasuo discloses:
wherein the control device performs the evaluation based on the result of monitoring received from the monitoring device. [See Yasuo, pg. 4 lines 29-32 discloses according to the imaging system 1 of the present embodiment, the fogging state of the glass 11 is detected based on the photographed image of the CCD 2, and the temperature of the glass 11 is raised based on the fogging state.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Nagae in view of Furumoto to add the teachings of Yasuo in order to prevent using an additional, separate sensor for detecting fog or humidity on a windshield – instead, using an existing vehicle imaging camera/CCD to detect a fog level and effectuating control in response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486